Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 6/21/2021. With the amendments, claims 1-4 and 7-11 remain pending.  Claims 1, 3, 4 and 8 are amended. Claims 10 and 11 have been added.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/21/2021, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-4 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for an insulating member inserted into a slot of an iron core of a rotary electric machine and thereby insulating the iron core from a coil disposed in the slot, comprising: 
a sheet-shaped insulating base material having a first surface and a second surface; and 
an adhesive layer which is provided on at least one of the first surface and the second surface of the insulating base material and formed of an adhesive, 
wherein the adhesive layer is provided with an exposed section which extends in an axial direction of the iron core and in which the insulating base material is exposed from the adhesive, and 

The original version of claim 1 was rejected in view of Toyota Motor JP2013/009499.  The applicant discussed amendments in the interview dated 6/18/2021 adding the limitation, wherein the exposed section is entirely recessed from an outer surface of the adhesive layer.  The limitation distinguishes over Toyota Motor.  The examiner did not discover in a further search, an intervening reference teaching the distinguishing limitation.  Claim 1 is considered non-obvious with respect to the closest related prior art. 
Claims 2-4, 10 and 11 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Claim 8 is allowable for a stator of a rotary electric machine comprising: 
an insulating member; and 
an iron core, wherein the insulating member is inserted into a slot of the iron core of the rotary electric machine and thereby insulating the iron core from a coil disposed in the slot, the insulating member comprising: 
a sheet-shaped insulating base material having a first surface and a second surface; and 
an adhesive layer which is provided on at least one of the first surface and the second surface of the insulating base material and formed of an adhesive, 
wherein the adhesive layer is provided with an exposed section which extends in an axial direction of the iron core and in which the insulating base material is exposed from the adhesive, and 
wherein the exposed section is entirely recessed from an outer surface of the adhesive layer.
Claim 8 is the stator that incorporates the allowable insulating member of claim 1. Claim 8 is considered to be non-obvious with respect to the closest related prior art. 
Claim 9 are allowable for dependence on the allowable independent claim 8 and for the citation of further distinguishing subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.